Excess profits tax; accelerated amortization of emergency facilities under section 124 of the Internal Revenue Code. Plaintiff entitled to recover. Opinion 131 C. Cls. 95.
In this case, on the mandate of the Supreme Court, the following order was entered:
ORDER
This case comes before the court on remand from the Supreme Court, that Court having on April 1, 1957 rendered an opinion reversing the judgment of this court entered March 30,1955 pursuant to the opinion of March 1,1955,131C. Cls. 95.
It is ORDERED this twelfth day of July, 1957, pursuant to the remand of the Supreme Court filed June 25,1957, that the judgment entered in this case on March 30, 1955, be and the same is vacated and withdrawn, and plaintiff’s petition is dismissed.
By the Court.
Marvin Jones, Chief Judge.